Applicant-Initiated Interview Summary
	The previous grounds of rejections were discussed as summarized under the following titles.

Giles ‘462 in view of Giles ‘920
Page 3-4 in the Final Rejection makes clear that the claim does not require the operational parameter of the traveling potentials to be different at different positions along the second direction while the ions are being urged by the gas in the first direction” thus Giles ‘920 makes obvious the claimed invention by suggesting the operational parameter of the traveling potentials to be different at different positions along the second direction when there is no gas flow.   In otherwords, providing an additional operating mode of the IMS to allow for static mobility separation which improves the resolution of the separator and extends the analytical functions of a single device.
The examiner agreed that amending the claim such that it is clear that the operational parameter of the traveling potentials is different at different positions along the second direction while the ions are being urged by the gas in the first direction would obviate such an interpretation.  Support for such language is found in at least figures 2a/2b and paragraphs [0090]-[0091] of the published application.

Park in view of Giles ‘462
	As discussed in the Final Rejection, modifying Park with Giles extends the abilities of a single device to analyze in either mobility or m/z separation modes.  Moreover, page 5 of the Final Rejection discusses that the TW operational parameters 

Park in view of Hoyes
Hoyes teaches that it was known that a combination of DC and AC/RF voltages may be applied to electrodes to cause an additional static or transient field.  Therefore, while Park teaches a static field, it was known, as evidenced by Hoyes, that a transient axial electric field is equally suitable to urge ions along the length of the path.  Further Hoyes teaches in paragraph [0235] that travelling wave devices may be used, specifically:
 “Means for applying a travelling axial field may be provided having a periodicity that when averaged over time overcomes the barrier in a similar manner to a DC axial field when generated by a potential divider between adjacent electrodes”.  
That is, Hoyes suggests the substitution of a static axial DC via a potential divider field as disclosed in Park (col. 3, lines 10-20 (note: resistors between electrodes is a potential divider)) with a travelling axial field that is operated in a “similar manner”.  Thus the substitution of static for travelling wave would have led to predictable results.  The examiner recommended further clarifying which operational parameters are varied of the travelling wave that are different from the operational parameters  disclosed by Park.

	No agreement was reached.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.